DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed 01/20/2021.  Claims 1-10 have been canceled, and new Claims 11-37 have been added.  Claims 11-37 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.
Allowable Subject Matter
Claims 11-37 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Claims 11, 31, and 37 are allowed for the reasons argued by applicants on pages 9-10 of the remarks filed on 01/20/2021 which are persuasive. Claims 12-30 and 32-36 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although the prior art Bhargava et al. (WO 2011/153507 A2) teaches a “method, wireless device and computer program product for expanding the coverage of a cellular network. A wireless device (e.g., cellular telephone) is able to communicate with a base station in a cell of the cellular network over a non-cellular interface via another wireless device in the cell through the use of multi-hopping” [Abstract]),
None of the prior art of record teaches individually or in combination the limitations listed below as recited in the independent claims [emphasis added]:
[Claim 11] “establishing a security tunnel between the wireless device and the gateway through at least the sink device, wherein the wireless device is in communication with a core network via at least the sink device and the gateway, and wherein the gateway is external to the core network”;
[Claim 31] “a gateway configured to communicate with the sink device via at least a second wireless link and to establish a security tunnel with the wireless device through at least the sink device, wherein the second wireless link is a cellular link, wherein the sink device is configured to communicate with a core network via at least the gateway, and wherein the gateway is external to the core network”;
[Claim 37] “establishing a security tunnel between the wireless device and the gateway through at least the sink device, wherein the wireless device is in communication with a core network via at least the sink device and the gateway, and wherein the gateway is external to the core network”.
The prior art of record and cited consisted of the following references.
Hoffmann (US 20030149789 A1) disclosed a method for changing address information for networks with separate transmission of payload data and signaling information, in which the network administration is handled by means of the IN (intelligent network) concept and the payload data are transmitted via a packet network (IPNET). In the method according to the invention, the address information to be changed in the signaling information is extracted in an SSP (service switching point) and transmitted with an appropriately adapted INAP (intelligent network application part) to an SCP (service control point). The address is changed in the SCP using means provided there. The changed address information is then transmitted back to the SSP.
HUOTARI et al. (US 20090254976 A1) disclosed a method comprising: enrolling a mobile device in a local area network having a Residential Gateway by setting a variable to a mobile device identifier when said mobile device is disposed locally with respect to said Residential Gateway; receiving a request for data from said mobile device when said mobile device is not disposed locally with respect to said Residential Gateway; and delivering said data from a service provider to said mobile device, when said mobile device is not disposed locally with respect to said Residential Gateway.
Hamalainen et al. (US 20110090839 A1) disclosed a telecommunication network architecture, which comprises (a) at least one network element being assigned 
Sherman et al. (US 20130034031 A1) disclosed an ad hoc wireless communications network that includes wireless nodes arranged in a backbone net and stub nets coupled to the backbone net via respective wireless nodes defining gateway nodes. A method for the network includes transmitting node role information from each gateway node to respective wireless nodes within each stub net. The node role information includes node reactive routing directions for establishing a route outside of a given stub net. A route request is unicast transmitted from a first wireless node in a respective first stub net to a respective first gateway node based upon the node role information. The route request is a request to communicate to a second wireless node in a respective second stub net. The route request is transmitted from the first gateway node across the backbone net to the second gateway node of the second stub net.
However, the prior art of record, taken by itself or in any combination, do not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Lee et al. (“The remote access to IPsec-VPN gateway over mobile IPv6”, February 2005, The 7th International Conference on Advanced Communication Technology, pp. 567-569)
Cohen et al. (US 20030145229 A1)
Luna (US 20130142050 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

02.23.2021